UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1761


OLGA LETICIA CALDERON-BARRIOS,

                    Petitioner,

             v.

MERRICK B. GARLAND, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: June 24, 2021                                          Decided: June 29, 2021


Before AGEE and WYNN, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed in part, denied in part by unpublished per curiam opinion.


Robert J. Harris, Woodbridge, Virginia, for Petitioner. Jeffery Bossert Clark, Assistant
Attorney General, Anthony P. Nicastro, Assistant Director, Linda Y. Cheng, Kristen H.
Blosser, Office of Immigration Litigation, Civil Division, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Olga Leticia Calderon-Barrios, a native and citizen of Guatemala, petitions for

review of an order of the Board of Immigration Appeals (Board) denying her motion to

reconsider the denial of her untimely motion to reopen. To the extent Calderon-Barrios

challenges the Board’s refusal to reconsider its denial of her request to reopen her

proceedings sua sponte, we lack jurisdiction to review this discretionary determination.

See Mosere v. Mukasey, 552 F.3d 397, 400-01 (4th Cir. 2009). We therefore dismiss the

petition for review in part with respect to this claim. As for the remainder of her claims,

we have reviewed the administrative record and discern no abuse of discretion in the

Board’s denial of her motion. See Narine v. Holder, 559 F.3d 246, 249 (4th Cir. 2009).

Accordingly, we deny the petition for review in part for the reasons stated by the Board.

See In re Calderon-Barrios (B.I.A. June 11, 2020). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.



                                                                     DISMISSED IN PART,
                                                                        DENIED IN PART




                                             2